PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 04-4108
ANTHONY SINGLETON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Richard D. Bennett, District Judge.
                         (CR-02-170-RDB)

                      Argued: February 3, 2006

                      Decided: March 23, 2006

      Before NIEMEYER, MOTZ, and KING, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Motz wrote the opinion, in which Judge Niemeyer and Judge
King joined.


                            COUNSEL

ARGUED: John Hanjin Chun, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore,
Maryland, for Appellant. Craig Michael Wolff, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee. ON BRIEF: James Wyda, Fed-
eral Public Defender, Denise C. Barrett, Assistant Federal Public
2                     UNITED STATES v. SINGLETON
Defender, Baltimore, Maryland, for Appellant. Allen F. Loucks,
United States Attorney, Baltimore, Maryland, for Appellee.


                              OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   A jury convicted Anthony Singleton of drug trafficking, possession
of a firearm in relation to drug trafficking, and possession of a firearm
while a felon, all on the basis of contraband found in his apartment
after a no-knock search. On appeal, he challenges the district court’s
denial of his suppression motion, its admission into evidence of sev-
eral documents, and its imposition of a sentence based upon judge-
found facts. For the reasons that follow, we affirm Singleton’s convic-
tions but vacate his sentence and remand the case for resentencing.

                                   I.

   In 2001, a confidential informant told the Harford County police
that two individuals known as "Eva" and "BK" were selling cocaine
inside an apartment in Edgewood, Maryland. In August of that year,
the informant made a controlled purchase of cocaine from "Eva"
inside the Edgewood apartment. Later, police received a separate tip
that two individuals known as "Eva Hall" and "BK" were selling
cocaine in the area. Upon further investigation, the police discovered
that one of the cars near the apartment was registered to a woman
named Eva Mae Hall. The police also learned that "BK" was a pseud-
onym for a man named Anthony Singleton. An examination of court
records revealed that Singleton had a fairly extensive arrest record,
including arrests in the mid-1980s for second-degree murder and
criminal possession of a weapon. In September 2001, the confidential
informant made a second controlled purchase of cocaine inside the
Edgewood apartment, this time from Singleton.

   On September 26, 2001, the police applied for a search warrant in
the Circuit Court of Harford County, alleging probable cause to
believe that the inhabitants of the Edgewood apartment were selling
drugs. The application also sought authorization for a no-knock entry,
                      UNITED STATES v. SINGLETON                        3
averring that "any advance notice given to the occupants of the above
residence would greatly diminish the chance of a safe and secure
entry by law enforcement officers executing the issued search war-
rant." The court granted the search warrant and authorized a no-knock
entry.1

   On October 3, 2001, the confidential informant made (or attempted
to make — the record is unclear) his third and final controlled pur-
chase of cocaine in the Edgewood apartment, again from Singleton.
The express purpose of this controlled purchase was to verify that
Singleton still resided there.

   Under Maryland law, the police had fifteen days to execute the
issued warrant. On the morning of October 9, 2001, within the time
permitted, law enforcement officers entered the Edgewood apartment
by forcibly breaking down the door without first knocking and
announcing their presence. Inside, they found Singleton, Hall, and
Hall’s five-year-old son, whom the police had expected to be at
school. The police also found a locked safe in the apartment’s bed-
room that contained 42 grams of crack cocaine in the form of a crack
"cookie" and over 50 plastic bags of crack; $1,400 cash separated into
14 separate $100 bundles; three plastic bags with marijuana; and a
loaded Smith & Wesson 9 mm semi-automatic handgun. The police
also recovered a Sprint telephone bill addressed to Singleton at the
Edgewood apartment. After being read his Miranda rights, Singleton
made several incriminating admissions to the police acknowledging
his ownership and possession of the contraband.
  1
    Not all states authorize no-knock warrants. Indeed, Maryland’s sup-
port for such warrants has waxed and waned over the course of this liti-
gation. At the time that the police obtained the warrant for the Edgewood
apartment, Maryland permitted no-knock warrants. See, e.g., State v.
Riley, 147 Md. App. 113, 120-21, 807 A.2d 797, 802 (2002). In 2004,
however, Maryland’s highest court determined that "a judicial officer in
Maryland . . . may not issue a ‘no-knock’ warrant." Davis v. State, 383
Md. 394, 427, 859 A.2d 1112, 1132 (2004). But the next year, the Mary-
land General Assembly stepped in and reauthorized these warrants. See
Md. Code Ann., Crim. Proc. § 1-203 (a)(2)(ii) (West Supp. 2005)). For
the purposes of this appeal, the only relevant part of this back and forth
is that no-knock warrants were legal when the police requested the one
at issue here.
4                    UNITED STATES v. SINGLETON
   A grand jury charged Singleton with one count of possession with
intent to distribute five grams or more of crack, in violation of 21
U.S.C. § 841(a) (2000) (Count 1); one count of possession of a fire-
arm in furtherance of a drug-trafficking crime, in violation of 18
U.S.C. § 924(c) (2000) (Count 2); and one count of possession of a
firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)
(2000) (Count 3).

   Before trial, Singleton moved to suppress the evidence seized from
the Edgewood apartment, asserting that exigent circumstances did not
justify the police’s no-knock entry. The district court denied the
motion. During trial, Singleton objected to the admission of several
pieces of evidence introduced by the Government to prove that he
resided in the Edgewood apartment. The district court overruled those
objections. The jury convicted Singleton of all charges.

   During sentencing, which occurred prior to United States v.
Booker, 125 S. Ct. 738 (2005), the district court found that Singleton
was responsible for 50 to 150 grams of crack cocaine even though the
jury had only convicted Singleton of intent to distribute five grams or
more of crack cocaine. The court based its calculation on the contents
of the safe: namely, 42 grams of crack cocaine and $1,400 cash that
the court converted into a drug quantity of at least 8 grams. The court
sentenced Singleton to 188 months on Counts 1 and 3, to run concur-
rently, and 60 consecutive months on Count 2.2

                                  II.

   Singleton initially argues that the district court improperly denied
his motion to suppress the drugs and gun found in his apartment dur-
ing the no-knock search. He contends that exigent circumstances did
not justify the search and that the good-faith exception articulated in
United States v. Leon, 468 U.S. 897 (1984), cannot excuse this defect.
Although Singleton may be correct with respect to his first conten-
tion, his second fails.
    2
   The government concedes that the district court erred in imposing a
sentence of 188 months for Count 3. Under 18 U.S.C. § 924(a)(2)
(2000), a violation of § 922(g)(1) carries a maximum penalty of 120
months.
                       UNITED STATES v. SINGLETON                         5
   The Fourth Amendment generally requires police officers entering
a dwelling to "knock on the door and announce their identity and pur-
pose before attempting forcible entry." Richards v. Wisconsin, 520
U.S. 385, 387 (1997). However, exigent circumstances — like "a
threat of physical violence" to officers — may allow officers to con-
duct a no-knock entry. Wilson v. Arkansas, 514 U.S. 927, 936 (1995).
We review de novo whether exigent circumstances excused the
police’s failure to follow the knock-and-announce requirement.
United States v. Mattison, 153 F.3d 406, 410 (7th Cir. 1998).

   In the application for a no-knock warrant, the police listed three
reasons to suspect that knocking and announcing their presence at the
Edgewood apartment would imperil them. First, they cited Single-
ton’s criminal history, which included several arrests in the 1980s for
firearms offenses, an arrest for second-degree murder in 1987, and
then nothing until 2000, when Singleton was arrested for marijuana
possession and importation and for driving with a revoked license.3
Second, the application explained that the apartment was in "a known
open air drug market, having a history of shootings and weapons
related violence." Third, the application stated that the only way into
the apartment was an open area in which the approaching police
would be visible to the inhabitants of the Edgewood apartment. (The
application also relied on several generalizations about the inherent
violence of drug dealers, such as their tendency to own weapons and
to protect their property by force.)

   It is not clear that these facts sufficiently establish "a particularized
basis to reasonably suspect that knocking and announcing would be
met with violent resistance." United States v. Grogins, 163 F.3d 795,
798 (4th Cir. 1998) (emphasis added). Of the three specific factors
cited by the police, only the first — Singleton’s criminal history —
distinguishes this particular search from many others that police con-
duct on a daily basis. The other factors alone would be insufficient to
justify a no-knock search: the Fourth Amendment countenances nei-
  3
    The warrant application did not designate which arrests led to crimi-
nal convictions. In fact, Singleton was convicted of only some of the
charges: attempted robbery in 1980, attempted second-degree murder
and criminal possession of a weapon in 1987, and driving with a revoked
license in 2000.
6                    UNITED STATES v. SINGLETON
ther a blanket rule allowing no-knock searches for drug investiga-
tions, see Richards, 520 U.S. at 394, nor a marginally narrower rule
allowing no-knock searches for drug investigations in dangerous
neighborhoods.

   The addition of Singleton’s criminal history does not decisively tip
the balance toward forgoing the knock-and-announce requirement.
Singleton may have had a rough past, but his history of violence
ended (as far as the police knew) in 1987, with his conviction for
second-degree murder. He then managed to avoid violating the law
for fourteen years, until he again ran into trouble in 2000 — but even
then he was only convicted of driving with a revoked license. Further-
more, the police had no contemporary evidence that Singleton owned
a firearm — even though the confidential informant had been in the
Edgewood apartment several times. Cf. United States v. Smith, 386
F.3d 753, 759-60 (6th Cir. 2004) (insufficient exigent circumstances
even when confidential informant tells police that firearms are pres-
ent). Given the lack of any contemporary evidence that Singleton
might prove violent to police, it is unclear whether the police reason-
ably believed that knocking and announcing their presence would be
dangerous.

   However, we need not resolve this question because the police rea-
sonably relied in good faith upon a properly obtained search warrant
that specifically authorized a no-knock search. More than twenty
years ago, the Supreme Court held that "reliable physical evidence
seized by officers reasonably relying on a warrant issued by a
detached and neutral magistrate . . . should be admissible in the prose-
cution’s case in chief," even if the warrant is ultimately found to be
defective. Leon, 468 U.S. at 913. "The good-faith exception is per-
fectly suited for cases like this, when the judge’s decision was border-
line." United States v. Scroggins, 361 F.3d 1075, 1084 (8th Cir.
2004).

   Although neither the Supreme Court nor this Court has previously
held that the Leon good-faith exception applies to a no-knock warrant,
we see no persuasive reason not to apply Leon to the warrant at issue
here. Given that the Constitution allows no-knock warrants, see
United States v. Banks, 540 U.S. 31, 36 (2003), we believe that apply-
ing the good-faith exception here is most consistent with the "strong
                      UNITED STATES v. SINGLETON                        7
preference for warrants." Leon, 468 U.S. at 914. As the Supreme
Court has explained, "the detached scrutiny of a neutral magistrate . . .
is a more reliable safeguard against improper searches than the hur-
ried judgment of a law enforcement officer engaged in the often com-
petitive enterprise of ferreting out crime." United States v. Chadwick,
433 U.S. 1, 9 (1977) (internal quotation marks omitted). When offi-
cers suspect ahead of time that knocking and announcing their pres-
ence would imperil them or risk the destruction of evidence, they
minimize the risk of violating the Fourth Amendment if they obtain
prior judicial approval for a no-knock entry.

   In addition, applying the exclusionary rule here despite reasonable
reliance on a no-knock warrant would not help deter future police
misconduct. When an officer in good faith seeks prior judicial
approval for a no-knock warrant, he is already doing the most that he
can — at least prior to the search — to ensure that the no-knock entry
will comply with the Fourth Amendment. There is "nothing to deter"
in such situations. Leon, 468 U.S. at 921. Even if the no-knock war-
rant turns out to be unjustified, "[p]enalizing the officer for the magis-
trate’s error, rather than his own, cannot logically contribute to the
deterrence of Fourth Amendment violations." Id. Thus, the evidence
produced by the no-knock search of the Edgewood apartment is
admissible under Leon’s good-faith exception.

   We note that, in reaching this conclusion, we join every other cir-
cuit to consider the question — all have held that the Leon good-faith
exception applies to no-knock warrants in situations like the one at
hand. See, e.g., Scroggins, 361 F.3d at 1083; United States v. Dumes,
313 F.3d 372, 381 (7th Cir. 2002); United States v. Tisdale, 195 F.3d
70, 73 (2d Cir. 1999); United States v. Hawkins, 139 F.3d 29, 32 (1st
Cir. 1998); United States v. Moore, 956 F.2d 843, 851 (8th Cir. 1992);
cf. United States v. Nielson, 415 F.3d 1195, 1203 (10th Cir. 2005)
(applying Leon but finding that warrant affidavit was too deficient).

   The only contrary argument that Singleton offers is that applying
Leon to no-knock warrants would be inconsistent with the principle
that police "are obligated to assess exigent circumstances at the time
they execute the warrant." Reply Brief of Appellant at 5 (citing Rich-
ards, 520 U.S. at 387 (holding that courts must look to whether exi-
gent circumstances existed at the time of the entry)). Singleton may
8                     UNITED STATES v. SINGLETON
be right that exigent circumstances must exist at the time of the search
to justify a no-knock entry. Cf. Ker v. California, 374 U.S. 23, 40
n.12 (1963) ("It goes without saying that in determining the lawful-
ness of entry and the existence of probable cause we may concern
ourselves only with what the officers had reason to believe at the time
of their entry." (emphasis in original)). But police often can (and per-
haps should) investigate and assess these exigent circumstances
before the time of the search. As the Supreme Court has recognized,
while planning for a search, police often have "reasonable grounds
. . . to suspect that one or another such exigency already exists or will
arise instantly upon knocking." Banks, 540 U.S. at 36. Particularly
with preexisting exigencies (like a violent criminal history) that are
unlikely to change between the issuance of a warrant and its execu-
tion, no purpose is served by requiring officers to wait until just
before a search to determine whether such exigencies support a no-
knock entry.4

                                  III.

   Singleton next contends that two pieces of evidence admitted by
the district court are hearsay: Sprint phone records (namely, bills and
internal company files) on which his address was printed, and a
docket from the Circuit Court of Harford County that also listed his
address. The Government used this evidence to show that Singleton
resided in the Edgewood apartment and therefore had constructive
possession of the drugs and firearm found inside. Even assuming that
both the phone and docket records were hearsay, we find their admis-
sion harmless. See United States v. Iskander, 407 F.3d 232, 240 (4th
Cir. 2005).
    4
   In this case, Singleton concedes that the facts cited in the affidavit
were accurate both when the police applied for the warrant and when
they conducted the actual search. Thus, we need not resolve the question
of whether police may rely on a no-knock warrant under Leon if the exi-
gent circumstances cited in the warrant affidavit have changed between
the issuance of the warrant and the actual search. Cf. Commonwealth v.
Scalise, 439 N.E.2d 818, 823 (Mass. 1982) ("[C]hanged circumstances
would render ineffective the magistrate’s decision that a no knock entry
was justified.").
                     UNITED STATES v. SINGLETON                      9
   "A person has constructive possession over contraband when he
has ownership, dominion, or control over the contraband itself or over
the premises or vehicle in which it was concealed." United States v.
Armstrong, 187 F.3d 392, 396 (4th Cir. 1999). Here, substantial evi-
dence other than the challenged records established that Singleton had
"ownership, dominion, or control" over the Edgewood apartment and
the drugs and gun that were found inside. Most damningly, Singleton
made a series of incriminating admissions to the police after they
burst into his apartment: he admitted to the search party that he lived
there and that he owned the drugs and the gun in the safe; he told the
searching officers that the only contraband in the apartment was in the
locked safe — a fact that the officers quickly verified; he told Eva
Hall, in the presence of several officers, that he would take the blame
for everything; and finally, while in jail, he told an officer that "he
[couldn’t] believe he did something this stupid."

   These incriminating statements provided the basis for the Govern-
ment’s case against Singleton. Of course, as Singleton notes, during
closing argument the Government also discussed the phone and
docket records to establish his residence in the apartment. But the
Government spent at least as much, if not more, time emphasizing
Singleton’s various admissions about living in the apartment and
owning the drugs and gun in the safe. See J.A. 238F (Singleton told
Hall that he would take the blame), 238G (Singleton admitted that the
drugs and the gun were his; Singleton said, "I can’t believe I did
something this stupid"), 238L-M (Singleton said he would take all the
blame), 238N (Singleton correctly told officers that everything was in
the safe; Singleton said he did something stupid), 238O (summarizing
the evidence with a heavy focus on Singleton’s admissions). Indeed,
the Government ended its closing argument by telling the jury, "[Sin-
gleton’s] own statements . . . by themselves are enough to demon-
strate his guilt beyond a reasonable doubt." In light of the
Government’s heavy reliance on Singleton’s admissions, even if the
phone and docket records were inadmissible hearsay, their admission
provides no basis for reversal.

                                 IV.

   Finally, Singleton argues that his pre-Booker sentence was uncon-
stitutionally based on judicial findings of drug quantity. The Govern-
10                   UNITED STATES v. SINGLETON
ment concedes that there was plain Sixth Amendment error. We
agree. Because the district court found that Singleton intended to dis-
tribute between 50 and 150 grams of crack, it assigned Singleton an
offense level of 32, which, combined with Singleton’s criminal his-
tory category of V, corresponded to a sentencing range of 188 to 235
months. U.S. Sentencing Guidelines Manual § 2D1.1 (2002). How-
ever, based solely on the drug quantity alleged in the indictment and
proven to the jury beyond a reasonable doubt — namely, five grams
of crack — Singleton would be assigned an offense level of only 26,
leading to a sentencing range of 110 to 137 months. Because Single-
ton’s sentence of 188 months for his drug-trafficking conviction
exceeds the maximum sentence authorized without judge-found facts,
we vacate and remand his sentence. United States v. Hughes, 401
F.3d 540, 547 (4th Cir. 2005). We affirm his conviction for the rea-
sons given above.

                        AFFIRMED IN PART, VACATED IN PART,
                                            AND REMANDED